OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXASJf^Ll
                                                                 it=*f
             ©FFUG8AL BUSH                                    J?          \
             STATE OF TEXAS                                  2& %lfLif
                                                                86 fr-Hr^-^^g^^
                                                                       *£&^^3!&'Vt^&J»iwiwnr
                                                                                   PITNEV BOWES

             PENALTY FOR    ;                                                                     £6
                                                             02 1R             ^
                       USE      ,-,                          000S557458     DEC10 2014
12/10/2014                                                   MAILED FROM ZIP CODE 78701
Neal, William Leslie           Try Ct. No. W10722-1                            WR-77,038-01
On this day, the application for writ of habeas corpus is dismissed as moot.
                                              i -j'                       Abel Acosta, Clerk

                                                   JMEAL
                                                        TDC #1519491



*6<-EASED-*a.PKG FRO
 -^ 4NUMBER DO NOT MATCH
                -—-Where